April 13, 2009 April 13, 2009 2 Sale of Sterling Trust Company Assets oEquity Trust Company and an affiliate are acquiring certain assets ofSterling Trust in an asset purchase oSale of Sterling assets - proceeds of (~) $61.2 million oEstimated after-tax gain on sale of (~) $35.9 million oSterling’s custodial deposits - (~) $316 million at April 7, 2009 -maintained at United Western Bank® under agreement with buyer oSterling (to be renamed UW Trust Company©) will retain escrow andpaying agent businesses, including its life settlement operations oTarget closing date (subject to regulatory approval and other conditions to close) -May 15, oEquity Trust (buyer) nSecond largest trust company of its kind (post-acquisition) nRegistered in good standing as a South Dakota trust company nFamily owned, long-time deposit customer of United Western Bank ® April 13, 2009 3 Sale of Sterling Trust Assets oEquity Trust acquires Sterling assets for $61.2 million nEstimated $15.3 million cash (25%) nEstimated $45.9 million seller note (75%) oSeller Financing nSeven-year, fully amortizing term loan nPrime rate with collar nLevel monthly principal plus interest n$6.6 million annual principal, $1.4 million interest in year one nCollateralized by assets of buyer including those to be sold by Sterling as partof the transaction nExisting service company affiliate of Equity Trust guarantees debt nStandard covenants - using credit underwriting standards typical for UnitedWestern Bank® April 13, 2009 4 Sale of Sterling Trust Assets oDeposits - post sale nEquity Trust will enter into new deposit contract with United WesternBank® for five years. nEquity Trust will keep current deposits with United Western Bank®for a minimum of three years. nEquity Trust keeps acquired Sterling deposits with United WesternBank® for a minimum of five years, or until the loan is repaid,whichever is longer. nUnited Western Bank® may manage legacy Equity Trust deposits withthe opportunity to redirect to other banks as community bank andother deposits grow at United Western Bank®. April 13, 2009 5 *Please see United Western Bancorp’s Reconciliation of Non-GAAP Tangible Book Value per Share and Non-GAAPEquity Leverage Ratios Disclosure in Exhibit 99.1 to the Company’s Form 8-K filed April 8, 2009 Sale of Sterling Trust Assets oEstimated after-tax gain of $35.9 million, or $5.01 per diluted share oTangible book value per common share increase as of year-end 2008of $4.95 to $19.00 per primary and fully diluted share.* oUnited Western Bancorp’s tangible common equity leverage ratiowould have been 6.01 percent at year-end 2008 versus 4.51 percent asreported.* oUnited
